             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:20-cv-00385-MR-WCM

LESA PARKER                                          )
                                                     )
                  Plaintiff,                         )
v.                                                   )         ORDER
                                                     )
ENCORE REHABILITATION                                )
SERVICES, LLC                                        )
                                                     )
                  Defendant.                         )
                                                     )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 8) filed by Christopher B. Clare. The Motion indicates

that Mr. Clare, a member in good standing of the Bar of this Court, is local

counsel for Encore Rehabilitation Services and that he seeks the admission of

Robert N. Dare, who the Motion represents as being a member in good standing

of the Bar of the State of Michigan. It further appears that the requisite

admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 8) and ADMITS

Robert N. Dare to practice pro hac vice before the Court in this matter while

associated with local counsel.     Signed: February 23, 2021




      Case 1:20-cv-00385-MR-WCM Document 9 Filed 02/23/21 Page 1 of 1
